

115 HRES 484 IH: Expressing concern for the well-being of Liu Xia, and urging the Government of the People’s Republic of China to unconditionally release Liu Xia from illegal detention, cease surveillance, and allow her freedom of movement.
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 484IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Levin submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing concern for the well-being of Liu Xia, and urging the Government of the People’s
			 Republic
			 of China to unconditionally release Liu Xia from illegal detention, cease
			 surveillance, and allow her freedom of movement.
	
 Whereas Liu Xia, a poet, artist, and widow of the Chinese intellectual, and recipient of the 2010 Nobel Peace Prize award Liu Xiaobo, has been held in extralegal home detention since October 2010 by Chinese authorities without charge for her advocacy on behalf of Liu Xiaobo and for advancing human rights in China;
 Whereas since her 2010 house detention, Liu Xia has been placed under continuing government surveillance, denied routine contacts with friends, family, media, supporters, counsel, and diplomats;
 Whereas since at least 2013, Liu Xia has suffered from illnesses, including severe depression and a heart condition, for which she is not known to have received adequate care of her own choosing;
 Whereas, on July 13, 2017, Liu Xiaobo died in Chinese custody under guard after having been sentenced to 11 years in prison for inciting subversion of state power, in part for his support of Charter 08, a document calling on the Chinese Communist Party to support rule of law, democracy, and human rights;
 Whereas since Liu Xiaobo’s death, authorities have reportedly removed Liu Xia to a southwestern province of Yunnan, where she has no known relatives or friends, in spite of official assertion at Liu Xia is free;
 Whereas in May 2011, the United Nations Working Group on Arbitrary Detention issued opinions declaring that the Chinese Government’s imprisonment of Liu Xiaobo and the detention of Liu Xia both contravened the Universal Declaration of Human Rights; and
 Whereas Liu Xia and Liu Xiaobo’s advocacy for fundamental human rights in the People’s Republic of China has inspired millions of people to advocate for a more just, humane, and democratic China: Now, therefore, be it
	
 That the House of Representatives— (1)urges Chinese authorities to allow Liu Xia freedom of movement, including freedom to leave China according to her wishes, and to establish a place of residence of her choosing;
 (2)recognizes Liu Xia for her role in supporting human rights in the People’s Republic of China, and expresses concern for her well-being under house detention; and
 (3)urges the United States to continuously advocate for Liu Xia’s release when meeting with Chinese authorities at all levels.
			